IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JONATHAN P. JONES,                        : No. 35 WM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
ALLEGHENY COUNTY,                         :
                                          :
                   Respondent             :


                                     ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Petition for Writ

of Mandamus (Supplement) are DENIED.